CoC Oo ST DR nA Fe YW! LYS

NO BM BR ND BRD BRD RD RD OD i eee ea ea
ao a1 DH On FSF WD NY KF CO OBO Ow HN DO OW Fe WD YY KS OS

Case 4:20-cv-00432-JAS Document 17-1 Filed 10/15/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Pascua Yaqui Tribe,
Plaintiff,
V.

F. Ann Rodriguez, in her official capacity
as Pima County Recorder,

Defendant.

 

 

 

 

The Defendant, F. Ann Rodriguez, Pima County Recorder, having moved for

No. CV-20-00432-TUC-JAS

[PROPOSED] ORDER GRANTING
DEFENDANT’S MOTION TO
DISMISS

Assigned to: Hon. James A. Soto

dismissal pursuant to Fed. R. Civ. P. 12(b)(1) & (6), and good cause appearing, therefore,

IT IS HEREBY ORDERED: (1) The Motion to Dismiss is granted; and (2) This

case is dismissed with prejudice.

 
